Title: Gustavus Conyngham to the American Commissioners, 4 January 1778
From: Conyngham, Gustavus
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Gentlemen
St. sebastian Janry. 4th. 1778
Since I wrote you last I went on a Cruze and fell in with the Brig Gracieux Mr. Augustin Letournois from London Bound to Spain with A Cargoe of Dry Goods the most of the Bills of Lading Consignd to Order. On my Asking the Capt. if he new that his Cargoe was British property or not he made Answer. I seen where he Loaded and that I had a Good prize. On this Answer I askd him if he was Willing to proceed to America he said his Vessell was not in condition but would Agree to Go to any port in the Bay I proposd. What port he said Nants? I Objectd, he then Mentiond Bilboa. I agread. He then demanded one hundred pounds his Vessell ensured and the ten per Cent primage. This I agread too and Obligd to give him from Under my hand in Writing before he would proceed. When Going Away he Desird I should Assist him with Some hands as he Was only seven in Number And the Vessell Made much Watter that the sand had got to the pumps and they often got choalkd that if a gale of Wind should happen he would Lose his Vessel and we our Cargoe. On this I let him heave five men with Orders to Obey the french man as he was still master of the Vessell and had Agread to Deliver the Cargoe to me in Bilboa, that it Can not be said we offerd any insult to the french flag that for a sufficient proof he Brought his Vessell to St. sebastian instead of Bilboa that he might as well have Gone to his first Desird port. The Cargoe is taken into the hands of the admiralty. What will be the result I know not. I have Claimd the Cargoe that is Consingd to order the rest is but little and addresd to Spaniards. I have not [claimed it], altho by a British Act of parliament All America produce Or any Nation Trading with them Only On Suspicion if they can be brought into their ports they are condemned. Gentlemen I must beg of you to make strickt enquiry and find out Any foreign Vessell that english has took for having Americane produce On board Or they have took On Suspicion of Going or Coming from America or prizes that has been sold by the Americans to french or Spaniards and afterwards taking by the english On Suspicion that they had been prizes. I do beg you will find some of them or the most parellel circumstance with Our Case And have it Drawn in form and sent imeadtly Under Cover to Mr. Leraldo in St. Sebastian Who is the Gentlemen Mr. Gardoqui recommended me to And I find is Verry Deligent in business. I am Gentlemen your most obedient and humble Servant
G. Conyngham
 
Addressed: To / Mr. Sileas Dean / Paris
Notation: St Sebastians 1776 4th. Jany Letter from Capt G Cunningham
